Appeal from a decision of the Workmen's Compensation Board which denied a claim for death benefits. Decedent was a plumber and had worked for the employer for some three years prior to his death. On the day of his death he was engaged with a eoemployee in cutting pipe and hooking it up to an oil tank in one of the buildings on the work site. Concededly this was heavy and laborious work. Shortly after lunch his fellow employee returned to the worksite and found decedent sitting against a wall, with his eyes closed and apparently unable to talk. An ambulance was called and when it arrived decedent was found to be dead. The cause of death was designated as “ Rheumatic heart disease, acute congestive failure.” Some years before his death decedent had suffered from rheumatic heart fever. Two physicians testified that no causal relation existed between decedent’s work activities on the day in question and his fatal attack; one physician testified to the contrary. The board found decedent’s death was due to the progression of rheumatic heart disease and was not related to his employment activities. Despite the able presentation of claimant’s counsel we are unable to find in the case anything but a question of fact, and we cannot justly say that the board erred as a matter of law. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.